Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails, alone or in combination, fails to disclose, teach or suggest a surgical robotic system and a method of use as claimed, the system comprising: a robotic surgical tool having one or more tool disks at a proximal end and an end effector at a distal end; a tool drive mounted at a distal end of a surgical robotic arm, the tool drive comprising one or more drive disks each driven by a rotary motor, wherein each drive disk is configured to be attached to a tool disk of the surgical tool to impart motion to the end effector; and a control unit comprising one or more processors configured to: detect that the surgical tool is attached to the tool drive; actuate each drive disk through the rotary motor; detect, during the actuation, that a driver disk is engaged to a respective tool disk based on sensed changes in motor status, including that a velocity of the rotary motor drops below a predetermined velocity threshold and a torque of the rotary motor rises above a predetermined torque threshold, wherein the velocity threshold corresponds to a velocity at which the rotary motor is stopped, and the torque threshold is a value between (a) a minimum torque for the rotary motor to overcome friction between the drive disk and the tool disk before engagement and (b) a maximum torque for the rotary motor to produce; and report engagement of the surgical tool when engagement of each of the drive disks to a respective tool disk has been detected.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                         
December 1, 2021